         Case 1:20-cv-07788-MKV Document 33 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DIANA M. ROSADO, Individually and on
behalf of all other persons similarly situated,       ECF CASE

                Plaintiff,
                                                      No.: 1: :20-cv-07788-MKV
         v.

THE FRENCH PARADOX INC. d/b/a
OCabanon, ARMEL JOLY and
ALEXANDRE MUR, Jointly and Severally,

                Defendants.


      NOTICE OF THE PARTIES’ MOTION FOR APPROVAL OF THE FAIR LABOR
                 STANDARDS ACT SETTLEMENT AGREEMENT

       PLEASE TAKE NOTICE that, upon the memorandum of law and accompanying

declaration, the Parties respectfully move the Court for an Order approving the settlement

agreement in this Fair Labor Standards Act matter.

Dated: New York, New York
       April 9, 2020




                                                  Respectfully submitted,
                                                  LIPSKY LOWE LLP

                                                  s/ Douglas B. Lipsky
                                                  Douglas B. Lipsky
                                                  420 Lexington Avenue, Suite 1830
                                                  New York, New York 10170
                                                  212.392.4772
                                                  doug@lipskylowe.com
                                                  Plaintiff’s Counsel
